

    EXECUTION COPY




REVOLVING LINE OF CREDIT NOTE




$100,000,000.00    Monterey, California
May 2, 2016


FOR VALUE RECEIVED, the undersigned PLANTRONICS, INC., a Delaware corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 50 Ragsdale Drive, Suite 100, Monterey,
California, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of One Hundred Million Dollars ($100,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.


This Note amends, restates and supersedes in its entirety that certain Revolving
Line of Credit Note in the original principal amount of One Hundred Million
Dollars ($100,000,000.00), executed by Borrower in favor of Bank and dated as of
May 15, 2015 (the “Prior Note”), as such may have been amended or modified from
time to time prior to the date hereof. All amounts outstanding, if any, under
the Prior Note are deemed to be outstanding under this Note.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    “Daily One Month LIBOR Rate” means, for any day, the rate of interest
equal to LIBOR then in effect for delivery for a one (1) month period.


(b)    “LIBOR” means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as reported on Reuters Screen LIBOR01 page (or any successor page) at
approximately 11:00 a.m., London time, or, for any day not a London Business
Day, the immediately preceding London Business Day (or if not so reported, then
as determined by Bank from another recognized source or interbank quotation).
Notwithstanding anything in this Note to the contrary, if LIBOR determined as
provided above would be less than zero percent (0.0%), then LIBOR shall be
deemed to be zero percent (0.0%).


(c)    “London Business Day” means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.


(f)    “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.






--------------------------------------------------------------------------------





INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 365-day year, actual days elapsed, with
respect to advances bearing interest determined in relation to the Prime Rate,
and computed on the basis of a 360-day year, actual days elapsed, with respect
to all other advances and amounts), as selected by Borrower in accordance with
the terms hereof, (i) at a fluctuating rate per annum determined by Bank to be
one and four-tenths percent (1.40%) above the Daily One Month LIBOR Rate in
effect from time to time, or (ii) at a fluctuating rate per annum determined by
Bank to be one and two-tenths percent (1.20%) below the Prime Rate in effect
from time to time. When interest is determined in relation to the Prime Rate,
each change in the rate of interest hereunder shall become effective on the date
each Prime Rate change is announced within Bank. Bank is hereby authorized to
note the date, principal amount and interest rate applicable thereto and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence (absent manifest error) of the accuracy of the
information noted.


(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each April, July, October and January, commencing July 1, 2016.


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on May 9, 2019.




- 2 -

--------------------------------------------------------------------------------





(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Borrower’s Senior Vice President & Chief Financial Officer, Borrower’s Senior
Director of Tax, Treasury and Trade, or Borrower’s Vice President and Corporate
Controller, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or (ii)
any person, with respect to advances deposited to the credit of any deposit
account of Borrower, which advances, when so deposited, shall be conclusively
presumed to have been made to or for the benefit of Borrower regardless of the
fact that persons other than those authorized to request advances may have
authority to draw against such account. The holder shall have no obligation to
determine whether any person requesting an advance is or has been authorized by
Borrower.


(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to the Daily
One Month LIBOR Rate.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Amended and Restated Credit Agreement between Borrower and Bank dated as
of May 15, 2015 (as amended, restated, modified or otherwise supplemented from
time to time, the “Credit Agreement”). Any defined event of default under the
Credit Agreement shall constitute an “Event of Default” under this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


(b)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


[Signatures On Next Page]




- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


PLANTRONICS, INC.
By:
/s/ Pamela Strayer
 
Pamela Strayer
 
Senior Vice President & Chief Financial Officer























































































Signature Page to
Revolving Line of Credit Note


